Citation Nr: 1421961	
Decision Date: 05/15/14    Archive Date: 05/29/14

DOCKET NO.  08-20 433	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1. Entitlement to an acquired psychiatric disorder, other than major depressive disorder, to include posttraumatic stress disorder (PTSD).

2. Entitlement to service connection for migraine headaches, also claimed as secondary to an acquired psychiatric disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

H. Yoo, Counsel


INTRODUCTION

The Veteran had active duty service in the Army from February 1983 to February 1986, and in the Navy from March 1987 to March 1991. 

These matters come before the Board of Veterans' Appeals (Board) on appeal of an April 2007 rating decision of the Winston-Salem, North Carolina Regional Office (RO) of the Department of Veterans Affairs (VA), which denied the Veteran's claim for service connection for PTSD, among other claims.  In addition, the Veteran appeals from an October 2007 rating decision from the RO which denied his claim for service connection for migraine headaches.

During the course of the appeal, the Veteran testified at a hearing via videoconference before an Acting Veterans Law Judge (AVLJ) in December 2009. A transcript of this hearing is of record.  The AVLJ who conducted the Travel Board hearing is no longer with the Board.  In a February 2014 letter, the Veteran was informed that the AVLJ who conducted his hearing is no longer employed by the Board.  The Veteran was offered the opportunity to testify at another hearing.  However, in February 2014 the Veteran submitted a statement in response indicating that he did not wish to appear at another hearing and that he wished for his case to be considered on the evidence of record.

The Board notes that the Veteran originally claimed entitlement to service connection for PTSD.  Subsequently in July 2010, the Board recharacterized the issue as entitlement to service connection for a psychiatric disorder to include PTSD.  Recent case law mandates that a claim for a mental health disability includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  See Clemons v. Shinseki, 23 Vet. App. 1, 5-6 (2009).  

Following additional development as directed by the July 2010 remand, the Veteran was diagnosed with major depressive disorder and was subsequently granted service connection by the Appeals Management Center (AMC) in October 2011.  However, this grant is not considered a full grant and there remains for consideration whether he is entitled to service connection for PTSD.  As such, the Board has recharacterized the issue as reflected on the cover page.  See Kowalski v. Nicholson, 19 Vet. App. 171, 180 (2005), Sondel v. Brown, 6 Vet. App. 218, 220 (1994); Fanning v. Brown, 4 Vet. App. 225, 228-29 (1993) (Board is obligated to review all issues which are reasonably raised from a liberal reading of the appellant's substantive appeal, including all documents or oral testimony submitted prior to the Board decision).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required on his part.


REMAND

Unfortunately, a remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's remaining claims so that he is afforded every possible consideration.  VA has a duty to assist claimants in obtaining evidence needed to substantiate a claim.  38 U.S.C.A. §§ 5107(a) 5103A (West 2002); 38 C.F.R. § 3.159(c) (2013).

As stated above, the issue of entitlement to an acquired psychiatric disorder, other than major depressive disorder, to include PTSD remains on appeal.  

Since the July 2010 Board remand and the most recent Statement of the Case, issued in July 2009, additional evidence has been received.  This includes an April 2011 VA psychiatric examination that has not been reviewed by the RO.  Therefore, although the Veteran has been service-connected with major depressive disorder following the VA examination, the Board finds that a remand for a supplemental statement of the case for the claim of PTSD is required.  See 38 C.F.R. § 19.31 (2013) (a supplemental statement of the case will be furnished to the veteran when additional pertinent evidence is received after a statement of the case has been issued).

In addition, regarding the Veteran's claim for entitlement to service connection for migraine headaches, also claimed as secondary to an acquired psychiatric disorder, the Veteran was afforded a VA examination in January 2011 where upon examination and review of the evidence of record, the examiner concluded that the Veteran's headaches were not related to his military service or secondary to his mental health disorder.  

However, the Veteran has submitted an internet article that states "PTSD is more common in people who suffer from chronic migraine headaches than in those with episodic migraine headache."  He also submitted a medical treatise which concluded that PTSD and generalized anxiety are comorbid with migraines.  

The Board also notes that the Veteran is now service-connected for major depressive disorder.  However, there is no opinion of record on whether it is at least as likely as not the migraine headaches are etiologically related to any acquired psychiatric disorder, to include major depressive disorder. 

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

Therefore, given the above, the Board finds a new examination is necessary in order to attempt to determine whether the Veteran's migraine headache is related to his military service or secondary to any service connected disability.

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran to undergo a VA neurological examination to determine the nature and etiology of his claimed migraine headaches.  The entire claims file, to include a complete copy of the REMAND, must be made available to the examiner designated to examine the Veteran, and the examination report should include discussion of the Veteran's documented medical history and assertions.  

After examining the Veteran and reviewing the relevant evidence in the claims file, the examiner should identify any current headache disorder found. With respect to any such diagnosis, the VA examiner should offer an opinion, consistent with sound medical principles, as to whether it is at least as likely as not (50 percent or greater probability) that such headache disorder had its onset in service or is otherwise related to a disease or injury due to active duty service, to include claimed acquired psychiatric disorders, specifically PTSD and major depressive disorder. 

Any further indicated tests and studies deemed warranted should be accomplished (with all results made available to the examiner prior to the completion of his or her report), and all clinical findings should be reported in detail. 

All opinions expressed by the examiner should be accompanied by a complete, clear, rationale, with citation to relevant medical findings and lay statements.  A discussion of the facts and medical principles involved would be of assistance to the Board.  The Veteran's complaints and lay history should be recorded in full and addressed.  In addition, the examiner is asked to address and discuss the January 2010 opinion from Dr. M. K. Nunn and the medical articles submitted by the Veteran.

If the requested opinions cannot be provided without resort to speculation, the examiner should so state and explain why an opinion cannot be provided without resort to speculation.

2. Upon completion of the foregoing, review the examiner's report to ensure substantial compliance with the Board's directives.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  Take any needed corrective action.  38 C.F.R. § 4.2.

3. Following the completion of the foregoing, and after undertaking any other development deemed necessary, the Veteran's claims should be readjudicated, considering all applicable laws and regulations.  If any claim is not granted to the Veteran's satisfaction, the Veteran should be provided a supplemental statement of the case, allowed an appropriate period of time for response, and the claims folder should thereafter be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate




action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




_________________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



